Judgment of conviction of the County Court of Queens county reversed upon the law and a new trial ordered, upon the sole ground that the evidence is insufficient to determine whether appellant was convicted in the Federal courts of a crime which, if committed in this State, would be either a felony or a misdemeanor. (People ex rel. Atkins v. Jennings, 248 N. Y. 46; People v. Knox, 223 App. Div. 123.) We have examined the record and find no error as to the facts. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.